EXHIBIT 10-1

SALE AGREEMENT

THIS SALE AGREEMENT (“Agreement”) is made as of June 14, 2012 (the “Effective
Date”), between CENTRAL PACIFIC BANK, a Hawaii corporation (the “Seller”), and
TNP ACQUISITIONS, LLC, a Delaware limited liability company.

1. Sale of Property. Seller agrees to sell and Buyer agrees to purchase on the
terms stated in this Agreement the following described property (the
“Property”):

1.1 Real Property. The leasehold interest under the Lahaina Gateway Ground Lease
dated February 2, 2005, a short form of which is recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. 2005-0318882 (the “Ground
Lease”), demising Lot 1 of the Hawaii Omori Mauka Subdivision, containing
approximately 11.363 acres, having a tax map designation of TMK (2) 4-5-11-8,
located in Lahaina, Maui, Hawaii, together with the improvements, fixtures,
easements and other items of real property located on or appurtenant to such
land (the “Real Property”).

1.2 Tenant Leases. All existing tenant leases (and all amendments thereto)
affecting portions of the Real Property and binding upon Seller as landlord,
together with all security deposits, all advance rents and other advance
payments made by tenants under the leases, and all rights of Seller under the
leases (the “Tenant Leases”).

1.3 Operating Contracts. To the extent assignable to Buyer, all contracts,
commission agreements, and agreements relating to the upkeep, maintenance,
repair or operation of the Real Property, which will extend beyond the Closing
Date and which the Buyer agrees, in its sole discretion, to assume (the
“Operating Contracts”).

1.4 Personal Property. The permits, reports, applications, plans, schedules and
materials in Seller’s possession or under Seller’s control with respect to the
use and development of the Real Property, excluding any such materials which
Seller determines in its sole discretion are part of Seller’s loan files with
respect to the Property or are confidential or privileged.

1.5 Intangible Property. All assignable development rights, privileges,
entitlements, permits, licenses, certificates, and other governmental approvals,
if any, now or hereafter obtained by Seller that pertain to the Real Property
(the “Intangible Rights”).



--------------------------------------------------------------------------------

2. Purchase Price. Subject to the adjustments and prorations described in this
Agreement, the total purchase price to be paid by Buyer to Seller for the
purchase of the Property is the sum of Thirty One Million U.S. Dollars (U.S.
$31,000,000) (the “Purchase Price”). The Purchase Price will be paid in the
following manner:

2.1 Deposit.

(a) Initial Deposit. Within one (2) business days following the parties’ mutual
execution of this Agreement, Buyer will deposit with Title Guaranty of Hawaii
Escrow, Inc., 235 Queen Street, First Floor, Honolulu, Hawaii 96813, attention
Barbara Paulo (the “Escrow Agent”), an earnest money deposit in the amount of
Two Hundred Fifty Thousand U.S. Dollars (U.S. $250,000) (the “Initial Deposit”)
in immediately available funds.

(b) Additional Deposit. If Buyer elects to proceed to Closing in accordance with
the terms of this Agreement, on or before the expiration of the Due Diligence
Period, Buyer will deposit with Escrow Agent a second earnest money deposit in
the amount of Two Hundred Fifty Thousand U.S. Dollars (U.S. $250,000) (the
“Additional Deposit”) in immediately available funds.

2.2 Deposit Applied. The Initial Deposit and Additional Deposit and all interest
earned thereon are collectively called the “Deposit”, and constitute funds to be
applied, subject to the provisions of this Agreement, toward the payment of the
Purchase Price. The Deposit shall be held and invested by Escrow Agent in
accordance with the joint written instructions of Seller and Buyer given to
Escrow Agent contemporaneously herewith.

2.3 Net Deposit. In the event Seller is entitled to retain the Deposit or Buyer
is entitled to a refund of the Deposit, the amount retained or refunded will be
the Deposit less any title and escrow fees charged by Escrow Agent (the “Net
Deposit”).

2.4 Cash at Closing. At the Closing, Buyer shall pay Seller an amount (the
“Closing Payment”) equal to (i) the Purchase Price, (ii) plus or minus net
adjustments and prorations provided for in this Agreement, and (iii) minus the
Deposit. The Closing Payment shall be made by wire or intra-bank transfer in
immediately available federal funds to Escrow Agent at least two (2) business
day prior to the closing. The Deposit shall be disbursed by Escrow Agent to
Seller at the Closing.

3. Title.

3.1 Title Report; Objections to Title. Within two (2) business days following
the mutual execution of this Agreement by the parties, Seller will instruct
Escrow Agent to provide the parties a copy of a preliminary title report for the
Real Property (the “Title Report”). Buyer will have ten (10) days after receipt
of the Title Report from either Seller or Escrow Agent to give written notice to
Seller (a “Defects Notice”) setting forth any objections to Seller’s title to
the Real Property. All other items described in the Title Report shall be
“Approved Title Exceptions”. Notwithstanding anything in this Agreement to the
contrary, Seller shall in all events remove on or before Closing all monetary
liens and encumbrances affecting the property, except real property taxes not
yet due or payable and except to the extent caused by the acts or omissions of
Buyer and/or its contracts or agents.

 

2



--------------------------------------------------------------------------------

3.2 Surveys. During the Due Diligence Period, Buyer may, at its sole expense,
obtain a survey of the Real Property (the “Survey”), and shall provide Seller
with a copy of any Survey. Not later than ten (10) days prior to the end of the
Due Diligence Period, Buyer shall give written notice to Seller (also a Defects
Notice) of any defect shown on or revealed by the Survey which Buyer is not
willing to waive.

3.3 Cure of Defects. Seller shall have five (5) days after receipt of a Defects
Notice to notify Buyer (“Seller’s Title Response”) of its intent to correct the
defects in the Title Report or the Survey objected to by Buyer. If Seller does
not timely provide Seller’s Title Response to Buyer, Seller shall be deemed to
have elected not to cure any defects in the Title Report or Survey. If Seller
elects (or is deemed to have elected) not to correct such defects, Buyer shall
notify Seller within two (2) business days following receipt of Seller’s Title
Response (or the expiration of the 5-day response period set forth above), of
Buyer’s intention to waive such defect or terminate this Agreement and obtain a
refund of the Net Deposit.

3.4 Estoppel Certificates; SNDAs. Seller will request that the property manager
for the Property cooperate with Buyer in preparing and obtaining the Estoppel
Certificates and SNDAs (defined in Section 8.5 and 8.6, respectively), but if
Seller is unable to satisfy the conditions specified in Section 8.5 with respect
to the Estoppel Certificates or 8.6 with respect to the SNDAs, Buyer’s sole
remedy shall be either to waive the conditions set forth in Section 8.5 and/or
Section 8.6, respectively, or terminate this Agreement on or prior to the
expiration of the Due Diligence Period (defined in Section 4.5) and receive a
refund of the Net Deposit.

4. Closing. Buyer and Seller agree that the purchase will be consummated as
follows:

4.1 Title Transfer. Seller agrees to convey title to the Property to Buyer by a
limited warranty Assignment of Ground Lease, subject to the Approved Title
Exceptions, on or before the close of business on the Closing Date and,
effective on the delivery of such assignment by Seller to Buyer, beneficial
ownership and the risk of loss of the Property will pass from Seller to Buyer.

4.2 Closing Date. This transaction will close on or before June 29, 2012 (the
“Closing Date”). The closing will take place at the offices of Escrow Agent,
with the exact time and date for closing to be designated by Seller and approved
by Buyer.

 

3



--------------------------------------------------------------------------------

4.3 Seller’s Instruments. At the closing, Seller will deliver or cause to be
delivered to Buyer the following items (all documents will be duly executed and
acknowledged where required):

(a) Assignment of Ground Lease. A limited warranty Assignment of Ground Lease
conveying the Real Property, subject to the Approved Title Exceptions, in the
form of Exhibit 4.3(a) attached to this Agreement (“Assignment of Ground
Lease”).

(b) Assignment and Assumption of Tenant Leases. An Assignment and Assumption of
Tenant Leases assigning the Tenant Leases to Buyer, in the form of Exhibit
4.3(b) attached to this Agreement (“Assignment of Tenant Leases”).

(c) Assignment and Assumption of Contracts. An Assignment and Assumption of
Contracts assigning the Operating Contracts, in the form of Exhibit 4.3(c)
attached to this Agreement (“Assignment of Contracts”).

(d) Bill of Sale. A Bill of Sale assigning the personal property and Intangible
Property to Buyer, in the form of Exhibit 4.3(d) attached to this Agreement.

(e) FIRPTA. A certificate that Seller is not a foreign person within the meaning
of Section 1445 of the Internal Revenue Code.

(f) HARPTA. A certificate that Seller is a “resident person” as such term is
used in H.R.S. Section 235-68.

(g) Conveyance Tax Certificate. A conveyance tax certificate in the amount of
the Purchase Price with respect to the Property.

(h) Seller’s Authorization. Evidence satisfactory to Escrow Agent that Seller
has the authority to enter into this Agreement and consummate the transactions
contemplated by this Agreement.

(i) Additional Documents. Such additional documents as might be reasonably
required by Buyer to consummate the sale of the Property to Buyer, including
without limitation Escrow Agent’s customary statements, to the knowledge of
Seller, regarding no leases except the Tenant Leases and no construction.

4.4 Buyer’s Instruments. At the closing, Buyer will deliver or cause to be
delivered to Seller the following documents and other items (all documents duly
executed and acknowledged where required):

(a) Payment. The Closing Payment.

(b) Assignment of Ground Lease. The Assignment of Ground Lease.

 

4



--------------------------------------------------------------------------------

(c) Assignment of Tenant Leases. The Assignment of Tenant Leases.

(d) Assignment of Contracts. The Assignment of Contracts

(e) Conveyance Tax Certificate. The conveyance tax certificate.

(f) Buyer’s Authorization. Evidence satisfactory to Escrow Agent that Buyer has
the authority to enter into this Agreement and consummate the transactions
contemplated by this Agreement.

(g) Additional Documents. Such additional documents as might be reasonably
required by Seller to consummate the sale of the Property to Buyer.

4.5 Costs. Seller will pay the following costs: Seller’s attorneys’ fees,
one-half of the fees of Escrow Agent. Buyer will pay the following costs:
Buyer’s attorneys’ fees, all of the costs of the title search and title
insurance premium, including any additional costs for extended coverage and any
endorsements to the title policy to be obtained by Buyer, and the cost of any
mortgagee or lender’s policy requested by Buyer, the costs of recording the
assignment conveying title to the Property to Buyer, the conveyance tax, all
sales and transfer taxes, and any mortgage recording fees, imposed by any
governmental authority, and one-half of the fees of Escrow Agent.

5. Condition of Property.

5.1 Buyer’s Inspection. Seller agrees that Buyer will be permitted for a period
ending at 5:00 PM Hawaii Standard Time on June 25, 2012 (the “Due Diligence
Period”) to inspect the Property at Buyer’s expense to examine the physical
condition of the Property and to have access to and make reasonable examination
of the condition of the Property, utility costs, real estate title, and any
contracts and leases affecting the Property; and to make any other
investigations or reviews relating to the Property that Buyer may deem necessary
or appropriate. Buyer acknowledges that, while Seller is selling the Property as
the owner of the Property, Seller was also the lender to the previous owner of
the Property and retains confidential information that will not be produced for
inspection or given to Buyer, in Seller’s sole discretion. If during the Due
Diligence Period Buyer, in its sole and absolute discretion, determines that
(a) the condition of the Property is unsatisfactory and Seller refuses to remedy
or correct any such defects, or (b) Buyer is not satisfied with any other aspect
of the Property or the proposed transaction, Buyer will have the option to
terminate this Agreement by giving written notice to Seller (“Termination
Notice”) on or prior to 5:00 PM Hawaii Standard Time on the expiration of the
Due Diligence Period and the Net Deposit will be returned to Buyer on such
termination without further direction from the parties hereto. If Buyer has not
delivered to Seller the Termination Notice prior to 5:00 PM Hawaii Standard Time
on the expiration of the Due Diligence Period, Buyer will be conclusively

 

5



--------------------------------------------------------------------------------

presumed to have accepted the Property and Buyer’s right to terminate this
Agreement pursuant to this Section shall be deemed deleted from this Agreement,
and this Agreement shall continue in effect subject to the other provisions of
this Agreement.

5.2 As Is Condition. Buyer acknowledges and agrees that Seller has not made,
does not make and specifically negates and disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, past, present
or future, of, as to, concerning or with respect to:

(a) value;

(b) the income to be derived from the Property;

(c) the suitability of the Property for any and all activities and uses which
Buyer may conduct thereon, including, without limitation, the possibilities for
future development of the Property;

(d) the habitability, merchantability, marketability, profitability or fitness
for a particular purpose of the Property;

(e) the manner, quality, state of repair or lack of repair of the Property;

(f) the nature, quality or condition of the Property, including, without
limitation, the water, soil and geology;

(g) the compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body,
including requirements for a condominium regime;

(h) the manner or quality of the construction or materials, if any, incorporated
into the Property;

(i) compliance with any environmental protection, pollution or land use laws,
rules, regulation, orders or requirements, including, without limitation, Title
III of the Americans with Disabilities Act of 1990, the Federal Water Pollution
Control Act, the Federal Resource Conservation and Recovery Act, the U.S.
Environmental Protection Agency Regulations at 40 C.F.R., Part 261, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act of 1976, the Clean Water
Act, the Safe Drinking Water Act, the Hazardous Materials Transportation Act,
the Toxic Substance Control Act, and Regulations Promulgated under any of the
foregoing;

(j) the presence or absence of hazardous materials at, on, under, or adjacent to
the Property;

 

6



--------------------------------------------------------------------------------

(k) the content, completeness or accuracy of the due diligence items or
preliminary report regarding title;

(l) the conformity of the improvements to any plans or specifications for the
Property, including any plans and specifications that may have been or may be
provided to Buyer;

(m) the conformity of the Property to past, current or future applicable zoning
or building requirements;

(n) sufficiency of any undershoring;

(o) sufficiency of any drainage;

(p) the fact that all or a portion of the Property may be located on or near an
earthquake fault line;

(q) the existence of vested land use, zoning or building entitlements affecting
the Property;

(r) any matters a survey would reveal, including encroachments from or onto the
Property; or

(s) with respect to any other matter, except as otherwise expressly set forth in
this Agreement.

5.3 Operation of the Property Prior to Closing.

(a) Seller shall operate and manage the Property in substantially the same
manner as it is now operated, including the leasing of units upon terms which
are substantially similar to Seller’s past practices.

(b) Seller shall not transfer nor remove any personalty that is material to the
operation or value of the Property from the Property subsequent to the Effective
Date unless Seller replaces the same prior to the Closing Date with personalty
of equivalent or better utility and quality to the items removed.

5.4 Buyer’s Inspection of Property. Buyer further acknowledges and agrees Buyer
will be given full opportunity to inspect the Property and review information
and documentation affecting the Property (except for lender-related and
confidential information as provided in this Agreement). Buyer is relying solely
on its own investigation of the Property and review of such information and
documentation, and not on any information provided or to be provided by Seller.
Buyer further acknowledges and agrees that any information made available to
Buyer or provided or to

 

7



--------------------------------------------------------------------------------

be provided by or on behalf of Seller with respect to the Property was obtained
from a variety of sources and that Seller has not made any independent
investigation or verification of such information and makes no representations
as to the accuracy or completeness of such information.

5.5 Seller Representations and Warranties. Seller makes the following
representations and warranties to Buyer as of the Effective Date and at the
Closing Date, which representations and warranties shall survive Closing for a
period of six (6) months:

(a) This Agreement and all documents contemplated hereunder to be executed by
Seller have been duly authorized by all requisite action on the part of Seller.
This Agreement is a valid and binding agreement of Seller, enforceable in
accordance with its terms.

(b) Seller is a duly formed Hawaii corporation validly existing under the laws
of the United States and is qualified to do business in the State. Seller has
the full right, power and authority to enter into and carry out the transactions
contemplated by this Agreement.

(c) Seller has the full authority to sell without the necessity of third party
consents or approvals, including without limitation, the approval of any court
or court-appointed receiver.

5.6 Buyer’s Release of Seller. Except in connection with the representations and
warranties of Seller under this Agreement, Buyer agrees to fully and irrevocably
release Seller from any and all claims that Buyer may now have or hereafter
acquire against Seller from any costs, loss, liability, damage, expense, demand,
action or cause of action arising from such information or documentation, and
with respect to the Property, including any hazardous materials on or about the
Property, except with respect to Seller’s obligations under this Agreement.
Seller is not liable or bound in any manner by any oral or written statements,
representations or information pertaining to the Property, or the operation
thereof, furnished by any real estate broker, agent, employee, servant or other
person. Buyer further acknowledges and agrees that to the maximum extent
permitted by law, the sale of the Property as provided for herein is made on an
“AS IS” condition and basis WITH ALL FAULTS, and that Seller has no obligations
to make repairs, replacements or improvements except as may otherwise be
expressly stated in this Agreement. Buyer represents, warrants, and covenants to
Seller, that Buyer is relying solely upon Buyer’s own investigation of the
Property.

5.7 Inspection Indemnity. Any investigation or examination of the Property is
performed at the sole risk and expense of Buyer, and Buyer shall be solely
responsible for the acts or omissions of any of Buyer’s employees, agents,
consultants, or advisors (“Buyer’s Advisors”) brought on, or to, the Property by
Buyer, except to the extent caused by the gross negligence or willful misconduct
of Seller. Buyer shall

 

8



--------------------------------------------------------------------------------

defend, indemnify and hold Seller harmless from and against all claims for
personal injury, wrongful death or property damage, against Seller or the
Property arising from or as a result of, any act or omission of Buyer or Buyer’s
Advisors, in connection with any inspection or examination of the Property by
Buyer or Buyer’s Advisors, including Seller’s attorneys’ fees and costs, except
to the extent caused by the gross negligence or willful misconduct of Seller.
Notwithstanding anything to the contrary, Buyer shall have no indemnification or
restoration obligations arising from or in connection with the mere discovery by
Buyer of a pre-existing condition on the Property; provided, shall use
commercially reasonable steps to mitigate additional damage in connection with
such discovery.

5.8 Insurance. Upon request of Seller, Buyer shall provide evidence satisfactory
to Seller that Buyer or Buyer’s Advisors, or both, has liability and contractual
indemnity insurance in the amount of $1,000,000, and issued by insurance
carriers, reasonably acceptable to Seller, prior to entry on the Real Property
of Buyer or Buyer’s Advisors.

5.9 Survival. All of the provisions of this Section 5 shall survive the close of
this transaction and not be merged with the deed.

6. Adjustments and Prorations. The Purchase Price will be adjusted on the
following basis:

6.1 Rents. All base rents, percentage rents and other charges (“Rent”)
receivable from tenants of the Property earned and attributable to the period
prior to the Closing Date will be paid to Seller to the extent that such Rents
have been collected on or before the Closing Date; Rents earned and attributable
to the period beginning on the Closing Date and thereafter will be paid to
Buyer. Rents received by Buyer within the first ninety (90) days on and after
the Closing Date will be applied first to any amounts then due and owing to
Buyer under the Tenant Leases, then paid to Seller for any unpaid Rents owed to
Seller; provided, that Buyer will have no obligation to enforce collection of
such Rents. After said 90-day period, all Rents received by Buyer shall be the
property of Buyer. Any prepaid Rents attributable to the period after the
Closing Date shall be credited to Buyer.

6.2 Security Deposits. On the Closing Date, Seller will deliver to Buyer an
amount of money equal to all refundable security deposits theretofore paid to
Seller by tenants occupying the Property. Any security deposits paid by Seller
with respect to the Ground Lease shall be transferred to Buyer and shall be
credited to Seller.

6.3 Delinquent Rents. Unpaid and delinquent Rent collected by Seller and Buyer
within the first ninety (90) days after the Closing Date shall be delivered as
follows: (i) if Seller collects any unpaid or delinquent Rent for the Property,
Seller shall, within fifteen (15) days after the receipt thereof, deliver to
Buyer any such Rent which Buyer is entitled to relating to the Closing Date and
any period thereafter, and (ii) if

 

9



--------------------------------------------------------------------------------

Buyer collects any unpaid or delinquent Rent from the Property, Buyer shall,
within fifteen (15) days after the receipt thereof, deliver to Seller any such
Rent which Seller is entitled to relating to the period prior to the Closing
Date, net of any amounts applicable to Rents then due and payable and collection
costs, if any.

6.4 Reconciliation. There shall be no prorations for Rents collected by either
Seller prior to the Closing Date or by Buyer after the Closing Date with respect
to tenant expense contributions, real property tax contributions and other
reimbursements under the Tenant Leases. Buyer shall be responsible for the
reconciliation of all of such expenses and reimbursements under the Tenant
Leases.

6.5 Ground Lease Rents. All rents and other charges payable under the Ground
Lease will be prorated as of the Closing Date.

6.6 Operating Contracts. All sums due under the Operating Contracts for the
period prior to the Closing Date will be paid by Seller and Seller agrees to
indemnify and hold the Buyer harmless with respect thereto. Buyer will furnish
to the Seller any bills for such period received after the Closing Date for
payment, and Buyer will have no further obligation with respect thereto. All
sums due under the Operating Contracts for the period on or after the Closing
Date will be paid by Buyer and Buyer agrees to indemnify and hold the Seller
harmless with respect thereto.

6.7 Property Taxes. All real and personal property ad valorem taxes and
installments of special assessments, if any, for the calendar years preceding
the year in which the Closing Date occurs will be paid by Seller. All real and
personal property ad valorem taxes and special assessments, if any, whether
payable in installments or not, for the calendar year in which the Closing Date
occurs will be prorated to the Closing Date, based on the latest available tax
rate and assessed valuation.

6.8 Utility Charges. All utility charges, if any, will be prorated to the
Closing Date and Buyer will obtain a final billing therefor. All utility
security deposits, if any, will be retained by Seller.

6.9 Post-Closing Adjustments. If at any time within one hundred twenty
(120) days after the Closing Date either party discovers any items which should
have been included in the adjustments and prorations but which were omitted
therefrom, or any material error in the computation of such adjustments, such
items shall be properly adjusted as of the Closing Date without interest
thereon, including.

7. Possession. Possession of the Property will be delivered to Buyer on the
Closing Date.

8. Buyer’s Conditions to Close. Buyer’s obligation to purchase the Property
hereunder shall be subject to the satisfaction of the following conditions
(collectively, “Buyer’s Conditions”);

 

10



--------------------------------------------------------------------------------

8.1 Performance of Seller’s Covenants, Representations and Warranties. All
covenants and agreements made by Seller which are to be completed on or before
the Closing shall have been performed in all material respects, and all
documents and other material to be delivered by Seller at the Closing shall have
been delivered to Escrow Agent. All representations and warranties made in this
Agreement by Seller shall be true and correct in all material respects at the
time made and as of the Closing Date.

8.2 Title Insurance Policy. Escrow Agent shall be unconditionally committed to
issue to Buyer upon Closing an ALTA owner’s title insurance policy, in the
amount of the Purchase Price, insuring Buyer against any loss due to any defect
in, or loss of, title or from any lien or encumbrance on the Real Property other
than the Approved Title Exceptions, with such endorsements as Buyer may
reasonably require provided that the failure to obtain any endorsement shall not
delay Closing.

8.3 Ground Lessor’s Waiver of ROFO. The ground lessor under the Ground Lease
shall have waived its right of first offer under Article I, Section I, Special
Condition 4 of the Ground Lease (“Ground Lessor’s ROFO”).

8.4 No Material Adverse Change or Litigation. From the end of the Due Diligence
Period until the Closing Date, there shall not be any material adverse change to
the Real Property, nor any newly instituted or enacted litigation, moratorium,
referendum or law that has a material adverse effect on the Real Property or
Seller’s ability to sell the Real Property on the terms and conditions set forth
in this Agreement.

8.5 Estoppel Certificates. Buyer shall have received a tenant estoppel
certificate (each, an “Estoppel Certificate,” and collectively, the “Estoppel
Certificates”) either substantially in the form required by the Tenant Lease or
substantially in the form attached to this Agreement as Exhibit 8.5 from
(a) each tenant occupying 3,000 square feet of space (the “Major Tenants”), and
from (b) at least seventy percent (70%) of the remaining tenants at the
Property. The Estoppel Certificates shall be deemed acceptable to and approved
by Buyer unless either or both of the Estoppel Certificates: (1) discloses
material adverse economic terms of the applicable lease that were not disclosed
to Buyer (whether in the applicable lease or any other document delivered to
Buyer) prior to the date of the delivery of such Estoppel Certificate to Buyer,
(2) alleges a material default of Seller (as landlord) under the applicable
lease, or (3) discloses a material dispute between the Seller (as landlord) and
the tenant in connection with the applicable lease.

8.6 SNDAs. Buyer shall have received an executed subordination, non-disturbance,
and attornment agreement (each, an “SNDA,” and collectively, the “SNDAs”) either
substantially in the form required by the applicable Tenant Lease or
substantially in the form attached to this Agreement as Exhibit 8.6 from (a) the
Major Tenants, and from (b) at least seventy percent (70%) of the remaining
tenants at the Property.

 

11



--------------------------------------------------------------------------------

8.7 Consents. All consents, approvals, permits and authorizations required to be
obtained prior to Closing from governmental and regulatory authorities,
including without limitation, courts, in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement shall have been made or obtained and all notice and waiting
periods applicable to the consummation of the transactions contemplated hereby
shall have expired or been terminated and all required regulatory filings, if
any, shall have been made.

8.8 Failure of Buyer’s Conditions. In the event that any of Buyer’s Conditions
is not satisfied on or before the Closing Date, Buyer, at its election, may
either (a) by written notice to Seller terminate this Agreement, or (b) proceed
with Closing as scheduled; provided, however, if Buyer proceeds with Closing,
Buyer shall be deemed to have waived its rights and remedies for any breach by
Seller of any of Seller’s covenants with respect to any such Buyer’s Condition.

9. Seller’s Conditions to Close. Seller’s obligation to sell the Property
hereunder shall be subject to the satisfaction of the following conditions
(collectively, “Seller’s Conditions”);

9.1 Performance of Buyer’s Covenants, Representations and Warranties. All
covenants and agreements made by Buyer which are to be completed on or before
the Closing shall have been performed in all material respects, and all
payments, documents and other material to be delivered by Buyer at the Closing
shall have been delivered to Escrow Agent. All representations and warranties
made in this Agreement by Buyer shall be true and correct in all material
respects at the time made and as of the Closing Date.

9.2 Consents. All consents, approvals, permits and authorizations required to be
obtained prior to Closing from governmental and regulatory authorities,
including without limitation, courts, in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement shall have been made or obtained and all notice and waiting
periods applicable to the consummation of the transactions contemplated hereby
shall have expired or been terminated and all required regulatory filings, if
any, shall have been made.

9.3 Ground Lessor’s Waiver of ROFO. The ground lessor shall have waived the
Ground Lessor’s ROFO.

9.4 No Material Adverse Change or Litigation. From the end of the Due Diligence
Period until the Closing Date, there shall not be any material adverse change to
the Real Property, nor any newly instituted or enacted litigation, moratorium,
referendum or law that has a material adverse effect on the Real Property or
Seller’s ability to sell the Real Property on the terms and conditions set forth
in this Agreement.

 

12



--------------------------------------------------------------------------------

9.5 Failure of Seller’s Conditions. In the event that any of Seller’s Conditions
is not satisfied on or before the Closing Date, Seller, at its election, may
either (a) by written notice to Buyer terminate this Agreement, or (b) proceed
with Closing as scheduled; provided, however, Seller has waived its rights and
remedies for any breach by Buyer of any of Buyer’s covenants with respect to any
such Seller’s Condition.

10. Default; Remedy.

10.1 Notice of Default. In the event that either party fails to perform such
party’s respective obligations hereunder (except as excused by the other’s prior
default) the party claiming default will make written demand for performance.

10.2 Seller’s Breach. If Seller fails to comply with such written demand within
ten (10) days after receipt thereof, Buyer’s sole remedy shall be either (a) to
receive a refund of the Net Deposit plus up to Seventy-Five Thousand Dollars
($75,000) to reimburse Buyer for its third-party costs and expenses to the
extent actually incurred by Buyer and for which satisfactory evidence has been
provided to Seller, which refund shall operate to terminate this Agreement and
release Seller from any and all liability under this Agreement, or (b) to seek
specific performance of Seller’s obligations to execute the Assignment of Ground
Lease and other closing documents to convey the Property to Buyer. Buyer
expressly waives its rights to seek damages as a result of Seller’s breach. The
remedy of specific performance shall not be available to enforce any other
obligation of Seller under this Agreement. Buyer shall be deemed to have elected
to terminate this Agreement and receive the Net Deposit if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the City and County of Honolulu, State of Hawaii, on or before thirty (30) days
following the date upon which closing was to have occurred.

10.3 Buyer’s Breach. If Buyer fails to comply with such written demand within
ten (10) days after receipt thereof, Seller’s sole remedy shall be to terminate
this Agreement and retain the Net Deposit as liquidated damages. The parties
hereby acknowledge and agree that Seller’s actual damages as a result of Buyer’s
breach, would be extremely difficult, if not impossible, to determine. After
negotiation, the parties have agreed that, considering the circumstances
existing on the date of this Agreement, the amount of the Net Deposit represents
a reasonable estimate of the damages Seller would incur in such event. The
foregoing limitation of remedies shall not limit any other express rights or
remedies under this Agreement that Seller may have including any rights or
remedies with respect to Buyer’s indemnification obligations in connection with
Buyer’s inspection of the Property.

10.4 Attorney’s Fees. In the event of a lawsuit arising out of this Agreement,
the prevailing party shall be entitled to recover all costs incurred including
reasonable attorneys’ fees.

 

13



--------------------------------------------------------------------------------

11. Brokerage. Seller is not represented in this transaction by any broker or
finder. Buyer is represented by Faris Lee Investments (“Buyer’s Broker”), Buyer
shall be solely responsible for all fees and commissions owed to Buyer’s Broker,
and Buyer shall indemnify and hold Seller harmless for any claim for real estate
brokerage commissions asserted by Buyer’s Broker against Seller. Seller and
Buyer agree to hold each other harmless from any claim for real estate brokerage
commissions asserted by any other party as a result of dealings with Seller or
Buyer in connection with this transaction.

12. Notices. Any notice, request, or demand made under this Agreement (a
“Notice”) shall be in writing and shall be either: (a) hand delivered, (b) sent
by Federal Express, or other reputable courier service, (c) sent by postage
pre-paid certified mail, return receipt requested, or (d) sent by telecopier
(with written confirmation of receipt), or (e) sent by e-mail (with
acknowledgment of receipt). Each Notice shall be deemed given when received by
the party at its address set forth below, if such Notice is hand delivered, sent
by Federal Express (or other reputable courier service) or e-mailed, to such
address, and 2 business days after being postmarked and addressed to such party
at its address set forth below if sent by certified mail, return receipt
requested:

 

  To Seller:   

Central Pacific Bank

Special Credits Division

220 South King Street, 5th Floor

Honolulu, Hawaii 96813

Attn: Mark P. Harner

Tel: (808) 544-3572

FAX: (808) 532-5031

E-mail: mark.harner@centralpacificbank.com

  To Buyer:   

Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attn: Stephen Corea

Tel: (949) 833-8252 x166

FAX: (949) 252-0212

E-mail: s.corea@tmpre.com

  With a copy to:   

Kaplan Voekler Cunningham & Frank, PLC

7 East Second Street

Richmond, Virginia 23224

Attn: D. Zachary Grabill, Esq.

Tel: (804) 525-1797

FAX: (804) 525-1798

E-mail: mailto:zgrabill@kv-legal.com

 

14



--------------------------------------------------------------------------------

Each party may designate a change of address by Notice given, as provided in
this Agreement, to the other party, at least 15 days prior to the date such
change of address is to become effective.

13. Reliance by Escrow Agent. Escrow Agent shall be entitled to rely upon any
order, judgment, certification, demand, notice, instrument or other writing
delivered to Escrow Agent with respect to this Agreement without being required
to determine the authenticity or the correctness of any fact stated therein or
the propriety or validity of the service thereof. Escrow Agent may act in
reliance upon any instrument or signature believed by Escrow Agent to be genuine
and may assume that the person purporting to give receipt or advice or make any
statement or execute any document in connection with the provisions of this
Agreement has been duly authorized to do so. Escrow Agent may conclusively
presume that any of the representatives of any party to this Agreement which is
an entity other than a natural person have full power and authority to instruct
Escrow Agent on behalf of that party unless written notice to the contrary is
delivered to Escrow Agent by such entity.

14. Confidentiality. Between the date of this Agreement and the Closing Date,
Buyer and Seller will maintain in confidence, and will cause the directors,
officers, employees, agents, and advisors of Buyer and Seller to maintain in
confidence, any written, oral, or other information obtained in confidence from
another party in connection with this Agreement or the transactions contemplated
by this Agreement, unless (a) such information is already known to such party or
to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the transactions
contemplated by this Agreement, or (c) the furnishing or use of such information
is required by or necessary or appropriate in connection with legal proceedings.

15. Damage or Destruction, Condemnation.

15.1 Damage or Destruction. If at any time prior to the Closing Date a material
portion of the Property is destroyed or damaged, or any Major Tenant has the
right to terminate its lease or abate the payment of Rent thereunder, as a
result of fire or any other casualty whatsoever, then at Buyer’s option, to be
exercised three (3) days after receipt of notice of such destruction or damage,
this Agreement shall terminate, the Net Deposit shall be returned to Buyer, and
except as expressly set forth herein, neither party shall have any further
liability or obligation to the other hereunder. If Buyer does not timely notify
Seller in writing of its election to terminate this Agreement, Buyer shall be
deemed to have elected not to terminate this Agreement. For purposes hereof, the
term “material” shall be deemed to be a damage or destruction in excess of One
Million Dollars ($1,000,000). If less than a material portion of the Property is
damaged or destroyed or if a material portion is damaged or destroyed and Buyer
elects or is deemed

 

15



--------------------------------------------------------------------------------

to have elected not to terminate this Agreement, the parties shall proceed to
the Closing Date without reduction in the Purchase Price and, upon the Closing,
all property insurance proceeds paid or payable to Seller as a result of such
casualty shall belong to Buyer and shall be paid over and assigned to Buyer.
Seller shall have no obligation to make any repairs to the Property in the event
of a damage or destruction.

15.2 Condemnation. If at any time prior to the Closing Date any “material”
portion of the Property is condemned or taken by eminent domain proceedings by
any public authority, or if as result of such condemnation or taking any Major
Tenant has the right to terminate its lease or abate the payment of Rent
thereunder, then at Buyer’s option, to be exercised within three (3) days after
receipt of notice of such taking, this Agreement shall terminate, and the
Deposit shall be promptly returned to Buyer, and except as expressly set forth
herein, neither party shall have any further liability or obligation to the
other hereunder. As used in this Section 15.2, the term “material” shall mean a
taking which materially and adversely affects the value or operations of the
Property and adversely affects the value of the Property by more than One
Million Dollars ($1,000,000). Seller shall give Buyer written notice of any
taking promptly after Seller obtains knowledge thereof. If less than a material
portion of the Property is condemned or taken by eminent domain proceedings or
if Buyer does not timely notify Seller in writing of its election to terminate
this Agreement, Buyer shall be deemed to have elected not to terminate this
Agreement. If Buyer elects or is deemed to have elected not to terminate this
Agreement, the parties shall proceed to the Closing Date without a reduction in
the Purchase Price and, upon the Closing, all condemnation proceeds paid or
payable to Seller (other than losses pertaining to periods prior to the Closing)
shall belong to Buyer and shall be paid over and assigned to Buyer. Seller shall
have no obligation to make any repairs to the Property in the event of a
condemnation.

16. Miscellaneous.

16.1 Time. Time is of the essence of this Agreement.

16.2 Deemed Approval. For any notice Buyer is required to give Seller of
approval or disapproval under this Agreement, if Buyer has not given Seller
written notice within the time required, Buyer will be deemed to have approved.

16.3 Survival. All representations and warranties of Seller and Buyer contained
in this Agreement will terminate on and as of the Closing Date and will not
survive the closing of this transaction, except for the warranties of title of
Seller expressed in documents delivered at closing, the agreement of Buyer with
respect to inspection and condition of the Property, and Buyer’s
indemnification, set forth in Section 5, and the agreement regarding brokerage
fees set forth at Section 11.

16.4 Entire Agreement. This instrument constitutes the entire agreement between
Buyer and Seller with respect to the sale of the Property to Buyer, and there
are no agreements, understandings, warranties or representations between Buyer
and Seller except as set forth in this Agreement. This Agreement cannot be
amended except in writing executed by Buyer and Seller.

 

16



--------------------------------------------------------------------------------

16.5 Binding Effect. This Agreement will inure to the benefit of and bind the
respective successors and permitted assigns of the parties hereto.

16.6 Assignment. The rights of Buyer under this Agreement cannot be assigned in
whole or in part without the prior written consent of Seller which may be
withheld in Seller’s sole and absolute discretion. Notwithstanding the
foregoing, Seller shall consent to the assignment of this Agreement by Buyer to
an entity wholly-owned and controlled by Buyer or Buyer’s members, provided
Buyer first provides Seller with a true fully executed copy of the assignment
instrument and with such information regarding the assignee as Seller requires.
Upon any such assignment, the assignee shall be deemed to have made all of the
representations and warranties of Buyer under this Agreement, and shall be
liable to perform all of the covenants and obligations of Buyer under this
Agreement.

16.7 Construction. This Agreement and any documents delivered pursuant to this
Agreement will be construed without regard to which party drafted the document
or any particular provision therein. This Agreement is governed by and shall be
construed in accordance with the laws of the State of Hawaii.

16.8 Computation of Time. Except as otherwise provided in this Agreement, all
references to days are calendar days, thereby including, Saturdays, Sundays and
legal holidays.

17. OFAC. Buyer is not: (a) a person or entity who is identified on the list of
specially designated nationals subject to sanctions that is maintained by the
U.S. Treasury Department, Office of Foreign Assets Control (accessible through
the internet website www.treas.gov/ofac/t11sdn.pdf), or (b) a person or entity
with whom a U.S. citizen is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law or
Executive order of the U.S. President.

18. Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or scanned (PDF) e-mail attachment
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or e-mail attachment shall be
deemed to be their original signatures for any purpose whatsoever.

19. Rule 3-14 Audit. Buyer’s auditor may conduct an audit of Property books and
records, as may be required of Buyer pursuant to Rule 3-14 of Securities and

 

17



--------------------------------------------------------------------------------

Exchange Commission Regulation S-X (the “Audit”), of the income statements of
the Property for the last complete fiscal year immediately preceding the Closing
Date and the stub period through the Closing Date (the “Audit Period”). Any
Audit shall be at Buyer’s sole cost and expense and shall not be conducted in
Seller’s offices or in any manner disrupt Seller’s day to day business
operations. Seller shall reasonably cooperate with Buyer’s auditor in the
conduct of the Audit. Without limiting the foregoing, (a) Buyer or its
designated independent or other auditor may audit the operating statements of
the Property, at Buyer’s expense and, upon Buyer’s prior written request, Seller
shall allow Buyer’s auditors reasonable access to such books and records
maintained by Seller in respect to the Property and pertaining to the Audit
Period as necessary to conduct the Audit; and (b) Seller shall use reasonable
efforts to provide to Buyer such existing financial information as may be
reasonably required by Buyer and required for Buyer’s auditors to conduct the
Audit; provided, however, that the ongoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession or control of Seller, the Seller’s accountants or the applicable
property or asset manager, at no cost to any of such parties, and in the format
that Seller has maintained such information. Seller’s production of Property
books and records pursuant to any Audit conducted hereunder shall be made
without representation or warranty of any kind and shall not be deemed to
increase, expand or amend this Agreement and the obligations, duties and
covenants of the parties hereto. Buyer shall not use the Property books and
records produced for any Audit as a basis to make any post-closing claim for a
refund, rescission, damages, concessions or for a credit of any kind by or
against Seller. The provisions of this Section shall survive the Closing.

20. Expiration. This Agreement has been executed by the parties on the dates set
forth below their respective signatures. It is understood that the obligation of
Buyer under this Agreement will terminate at 5:00 PM, Hawaii Standard Time, on
June 11, 2012, unless Seller shall have duly executed and returned a copy of
this Agreement to Buyer prior to such date and time.

IN WITNESS WHEREOF, this Sale Agreement has been executed by the Seller and the
Buyer on the date first above written.

 

CENTRAL PACIFIC BANK, a Hawaii corporation     TNP ACQUISITIONS, LLC, a Delaware
limited liability company       By Thompson National Properties, LLC, a
Delaware limited liability company By  

/s/ Mark P. Harner

        Mark P. Harner         Its Vice President             By  

/s/ Stephen Corea

Date Executed: June 14, 2012       Its SVP Acquisitions   Seller              
Date Executed: June 14, 2012       Buyer

 

18



--------------------------------------------------------------------------------

Exhibits Attached to Agreement: Exhibit 4.3(a)    Assignment of Ground Lease
Exhibit 4.3(b)    Assignment and Assumption of Tenant Leases Exhibit 4.3(c)   
Assignment and Assumption of Contracts Exhibit 4.3(d)    Bill of Sale

Exhibit 8.5

Exhibit 8.6

  

Estoppel Certificate

SNDA

 

19